                   Case 2:19-cv-00049-AM Document 1 Filed 08/07/19 Page 1 of 5
9




                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF TEXAS
                                                                                                                          AUG   07   2019
                                               DEL RIO DIVISION

     ARNOLDO FLORES DE LUNA                                                §                                                         I4Si:i
             Plaintiff                                                                                                                      11
                                                                           §
                                                                           §                  CIVIL ACTION NO.
     VS.                                                                   §

     TRAVELERS INSURANCE COMPANY
                                                                           §
                                                                           §         DR 19CVO 049
                Deft ndant                                                 §
                                                                           §


        DEFENDANT'S, TRAVELERS INSURANCE COMPANY, NOTICE OF REMOVAL

              Defendant, TRAVELERS iNSURANCE COMPANY, files this Notice of Removal for

    the purpose of removing this cause to the United States District Court for the Western District of

    Texas, Del Rio Division, and states as follows:

                                                   I. STATE COURT ACTION

              1.         This is an uninsured/underinsured motorist action filed on or about June 24, 2019,

    in the 293rd District Court of Maverick County, Texas (the 'State Court") Cause No. 19-06-

    37544-MCV on the court docket (the "State Court Petition"). Plaintiff ARNOLDO FLORES DE

    LUNA has filed suit against Defendant for underinsured motorist benefits which Plaintiff alleges

    Defendant refused to pay reasonable benefits under the policy in question. Plaintiff has made

    claims for the full amount of his damages for an automobile accident which took place in June 6,

    2018 in Maverick County, Texas (the "Accident").                                Plaintiff alleges claims of negligence,

    negligence per Se, negligent entrustment and hiring against the underlying Defendants/tort

    feasors. Plaintiffs causes of action arise entirely under Texas state tort law.

                                                II. FEDERAL JURISDICTION




    https://Iopezpeterson.sharepoint.com/sites/ActiveCaseFiles/Shared Documents/98229.049/Eederal/Notice of Removal.doc
               Case 2:19-cv-00049-AM Document 1 Filed 08/07/19 Page 2 of 5




          2.        Plaintiff Arnoldo Flores de Luna alleges that he 'is an individual and resident of

Eagle Pass, Maverick County, Texas. Defendant, Travelers Insurance Company, is a foreign

corporation. The amount in controversy is in excess of $75,000.00, exclusive of interest and

costs.

          3.        There is, therefore, complete diversity of citizenship and a sufficient amount in

controversy to confer jurisdiction on this court pursuant to 28 U.S.C.                             §   1332 (a)(1). The above-

described civil action is therefore one that may be removed pursuant to 28 U.S.C.                                     §   1332, 1441,

and 1146.

                              III. STATE COURT DOCUMENTS ATTACHED

          4.        Defendant received notice of the suit on July 17, 2019. Defendant files this notice

of removal within the 30-day time period required by 28 U.S.C. §1446(b)(1). Attached hereto

are copies of all pleadings, process, and orders received or filed by the parties in the State Court

pursuant to 28 U.S.C.          §   1446(a). Also attached is a copy of the State Court docket sheet, and the

entire contents of the State Court file.

                                        IV. EXHIBITS TO NOTICE OF REMOVAL

          5.        The index of State Court documents are as follows:

          A.        Docket Sheet from the 29Y" of Maverick County, Texas;

          B.        Plaintiff's Original Petition and Declaratory Judgment;

          C.        Citation; and
                    (Issued as to Travelers Insurance Company)

          D.        Defendant's, Travelers Insurance Company, Original Answer
                    (Filed in State Court before Removal)

          6.        List of Counsel of Record.



https://Iopezpeterson.sharepoint.com/sites/ActiveCaseFiles/Shared Documents/98229.049/Federal/Notice of Removal.doc
                Case 2:19-cv-00049-AM Document 1 Filed 08/07/19 Page 3 of 5




                                                   V.    RELIEF REQUESTED

           7.        Defendants respectfully request that Cause No. 19-06-37544-MCV, in the 293w

District Court of Maverick County, Texas, be removed to the United States District Court for the

Western District of Texas, Del Rio Division - the district court and division of proper jurisdiction

and venue, and that this court assume jurisdiction of this case and issue such further orders and

processes as may be necessary to bring before it all parties necessary for the trial hereof

                                                               Respectfully submitted,



                                                               CHRISTOPHER C. PETERSON
                                                               Texas State Bar No. 00798430
                                                               Federal I.D. #: 21184
                                                               LOPEZ PETERSON, PLLC
                                                               Colonnade Square I
                                                                101 West Hillside, Suite 1
                                                               Laredo, Texas 78041
                                                               (956) 718-2134 Telephone
                                                               (956) 718-2045 Facsimile

                                                               Attorney In Charge For Deftndant
                                                               Travelers Insurance Company




https://lopezpeterson.sharepoint.com/sites/ActiveCasefiles/Shared Documents/98229.049/Federal/Notice of Removal.doc
               Case 2:19-cv-00049-AM Document 1 Filed 08/07/19 Page 4 of 5




                                              CERTIFICATE OF SERVICE
           I HEREBY CERTIFY                  that a true and correct copy of the foregoing document was
forwarded via certed mail, return receipt requested, via facsimile and/or hand-delivered to the
Plaintiff on the       6      day of PIi2Oi9, to-wit:
Via Facsimile        No:   830. 776.7004
Alfonso Nevarez
NEVAREZ LAW GROUP, P.C.
780 Rio Grande St.
Eagle Pass, Texas 78852



                                                                 fl4Ii[I]tL




https://Iopezpeterson.sharepoint.com/sites/ActiveCasefiles/Shared Documents/98229.049/Federal/Notice of Removal.doc
                                                                Lircth,          ixas /i4r
                                                              LOPEZ PETERSON PLLC                                      j
                                                                     :::                                       )
                                                                                                                           tv                                                1                                   \
                                                                                                                                             1'
                                                                                                                                                           tS!
                                                               101   W   Hillside Suite 1
                                                                                                      )
                                                                                                                       ppg
                                                                                                                                r                                                         lA E PMD
                                                                                                                                                  p;
                                                                                                                                                           I
                                                                                                                                                                             AA3T
Case 2:19-cv-00049-AM Document 1 Filed 08/07/19 Page 5 of 5




                                                                                                                                                           I
                                                                                                                                                       ,
                                                                                                                                                                 78840       R25M1 4715412
                                                                                                                                                                         -                                       I
                                                                                                                                         ,
                                                                                                      :1
                                                                             I
                                                                                                                                                                             I   I

                                                                                                                                                                                                                          4
                                                                                     1*                                                                                              ti       3rI        )
                                                                                          3
                                                                                 1
                                                                                                                                                                                                     I
                                                                     I
                                                                                              I
                                                                         1                        1
                                                                                                           1
                                                                                                                   1                pI   I1                         I                                        I       II
